DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to claims filed on 12/9/2020.
Claims 1-4 are currently pending and have been examined.
Effective Filling Date: 3/9/2015. 
Information Disclosure Statement
The Information Disclosure Statements filed 5/26/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.
The information disclosure statement filed 3/8/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Priority
The present application claims priority for continuation of U.S. Application 15/049,054, filed on 2/20/2016 and foreign application, JP2015-046338, filed in Japan on 3/9/2015.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 recites “a first acquirer that acquires first identification information, which is identification information of a user, from a storage device in which the first identification information is stored;” “a second acquirer that acquires second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a storage provided in the first battery pack;” and “control circuitry that associates the first identification information acquired by the first acquirer and the second identification information acquired by the second acquirer with each other when the first battery pack is rented to the user;” (Bold emphasis included) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the functional language of “acquiring” and “associating” fail to recite sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: In paragraph [0060] of the Specification, which discussed, “[t]he control unit 161 is an example of control circuitry of the present disclosure and is a control unit that controls the rental system. For example, the control unit 161 is not limited to a specific one, provided that the control unit 161 has a control function. The control unit 161 includes a computation unit (not illustrated) and a storage unit (not illustrated) in which a control program is stored. The computation unit is, for example, an MPU or a CPU. The storage unit is, for example, a memory. The control unit 161 may be realized by a single control unit that performs centralized control or may be realized by a plurality of control units that perform decentralized control in cooperation with one another.” However, it does not specifically state if the control circuitry is supposed to be an MPU, CPU, memory, control program that is stored within, or the combination of all. Further, the Specification does not provide specifics on what an acquirer is supposed to be, whether if it is a person or input device. As such, it is unclear whether the “acquirer” and “control circuitry” are supposed to be hardware, software, or a combination of both.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recite “a first acquirer that acquires first identification information, which is identification information of a user, from a storage device in which the first identification information is stored; a second acquirer that acquires second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a storage provided in the first battery pack;” and “a storage in which the first identification information and the second identification information are stored in association with each other,” Claim 3 recites “ acquiring first identification information, which is identification information of a user, from a storage device in which the first identification information is stored; acquiring second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a storage provided in the first battery pack; and causing the acquired first identification information and the acquired second identification information to be stored in a storage included in the rental system when the first battery pack is rented to the user” (bold emphasis) which is found to be indefinite. It is unclear if “a storage device in which the first identification is stored” is referring to the same “a storage in which the first identification information and the second identification information are stored in association with each other” or “storage provided in the first battery pack,” in this case, two are referred as “storage” while anther is referred to be “a storage device.” It is unclear whether if they are the same storage device or three different storages. For the purpose of expediting compact prosecution, the Examiner will interpret “a storage device” to be --first storage-- or --user identification storage-- similar to an IC card such as credit which identification information of a user is store, consistent to the example provided in Application specification paragraph [0048]; “a storage provided in the first battery pack” to be --second storage-- or -battery pack storage-- similar to a battery tag, IC tag, or label information for which provides battery identification information, consistent to the example provided in the Application specification paragraph [0052]; and “a storage in which the first identification information and the second identification information are stored in association with each other,” to be --third storage-- or --system storage--. 

Claim 1 recites “a first acquirer that acquires first identification information, which is identification information of a user, from a storage device in which the first identification information is stored;” “a second acquirer that acquires second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a storage provided in the first battery pack;” and “control circuitry that associates the first identification information acquired by the first acquirer and the second identification information acquired by the second acquirer with each other when the first battery pack is rented to the user;” (bold emphasis included)  are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. In paragraph [0060] of the Specification, which discussed, “[t]he control unit 161 is an example of control circuitry of the present disclosure and is a control unit that controls the rental system. For example, the control unit 161 is not limited to a specific one, provided that the control unit 161 has a control function. The control unit 161 includes a computation unit (not illustrated) and a storage unit (not illustrated) in which a control program is stored. The computation unit is, for example, an MPU or a CPU. The storage unit is, for example, a memory. The control unit 161 may be realized by a single control unit that performs centralized control or may be realized by a plurality of control units that perform decentralized control in cooperation with one another.” However, it does not specifically state if the control circuitry is supposed to be an MPU, CPU, memory, control program that is stored within, or the combination of all. Further, the Specification does not provide specifics on what an acquirer is supposed to be, whether if it is a person or input device. As such, it is unclear whether the “acquirer” and “control circuitry” are supposed to be hardware, software, or a combination of both. The Specification does not provide a close-ended list of what structural equivalents correspond to the means for language.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites “acquiring first identification information…; acquiring second identification information…; and causing the acquired first identification information and the acquired second identification information to be stored in a storage….” (Bold emphasis) which is found to be indefinite. The claim recites no structure, it is unclear what is performing the steps of acquiring and causing the information to be stored. The examiner advise the applicant to write the claims in active present tense and positively reciting the functional steps with structure. For the purpose of expediting compact prosecution, the Examiner will interpret “causing” to be --storing--.  
Claim 4 recites “wherein the abnormality…” which lacks antecedent basis. Claim 4 depends on claim 3 and claim 3 fails to provide an antecedent basis for “the abnormality.” It is unclear what the abnormality claim 4 is referring to. For the purpose of expediting compact prosecution, the Examiner will interpret “the abnormality” to be --an abnormality--. 
Claims 2 and 4 depend from claims 1 and 3 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-2 are directed to a system (i.e. a machine) and claims 3-4 are directed to a method (i.e. a process). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 1, which is representative of independent claim 2, have been denoted with letters by the Examiner for easy reference. The bold language of claim 1 recites a judicial exception as explained further below:
A rental system, comprising:
a first acquirer that acquires first identification information, which is identification information of a user, from a storage device in which the first identification information is stored;
a second acquirer that acquires second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a storage provided in the first battery pack;
control circuitry that associates the first identification information acquired by the first acquirer and the second identification information acquired by the second acquirer with each other when the first battery pack is rented to the user; and
a storage in which the first identification information and the second identification information are stored in association with each other,
wherein the second acquirer further acquires information indicative of a state of the first battery pack when the first battery pack is returned from the user; and
the control circuitry performs processing for imposing a penalty on the user in a case where it is determined that the first battery pack has abnormality in accordance with the information indicative of the state of the first battery pack.
The highlighted portions of limitations [B]-[G] above recite commercial interaction of identifying condition of rental battery to issue a penalty fee, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Also the above-mentioned limitations recites concepts can be performed in the human mind, including an evaluation or judgement, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of “first acquirer,” “second acquirer,” “control circuitry” and “storage,” the claims 1 and 3 recite a process in bolded portions of the above-mentioned limitations, that are all acts that could be performed by a human, e.g., mentally or manually, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could acquire first identification information such as identification information of a user such as driver’s license or credit card information; acquire second identification of a first battery pack such as identification tag or identification label, which are example of storage containing the identification information of the first battery pack, stored on the first battery pack; a person can associate or match the first identification information of the user with the second identification information of the first battery pack, then store the associated information in a paper record storage; a person can also acquire information of a state of the first battery pack when it is returned to identify if there is abnormality such as damage, and imposing a penalty fee to the user/renter for the abnormality/damage condition of the battery pack. 
Therefore, these steps are an abstract idea that are mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of “first acquirer,” “second acquirer,” “control circuitry” and “storage,” to receive/acquire and process information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0007], [0042], [0091]-[0095] of the Specification disclose the system can be a general purpose computer system with computer program and storage medium using generic function computing components. Specifically, in paragraph [0184] stating the rental system may be general-purpose circuits. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitations in [B], [C] and [E] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [D]-[G] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
When considered individually and as ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using a generic computer component. Each of these functions (e.g., acquiring and processing information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II), also evidenced in Cassidy (US 9059590 B2) and Bertness (US 8436619 B2) teaching the tag reader and sensor identifying information from battery; Further, it is old and well-known in the art to use sensors, camera, and/or (tag) readers as part of generic computing device for the purpose of receiving data, as supported in Janda, US 2004/0122688 A1) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim as a whole merely describes how to generally “apply” the concept for imposing a penalty fee based on returned rental battery condition. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2 and 4 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 4 provides additional information describing wherein the abnormality can be any one of temperature abnormality, electric current abnormality, voltage abnormality, and impact abnormality, which the additional descriptive information does not change abstract idea of the independent claims because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. No additional element is added to integrate the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)  as being anticipated by Velderman et al. (US 2016/0099590 A1), hereinafter “Velderman.”
Regarding Claim 3, Velderman discloses a rental management method performed by a rental system (Para. [0002], “This application relates to a system and method for renting, transporting, charging, and discharging battery packs, e.g., for power tools or other electrical devices”), comprising:
acquiring first identification information, which is identification information of a user, from a storage device in which the first identification information is stored (Para. [0109], “FIGS. 8 and 14A-14D, in the Pick-Up subroutine, at step 472, the user arrives at the kiosk 100. At step 474 and FIG. 14A, the user interface 110 prompts the user to provide the payment method used for the previous transaction (e.g., by swiping the credit card used in the payment processing area 112) or to input an account login ID and password. At step 476, the user interface 110 communicates the previous payment information or account ID and password to the central processing unit 140, which retrieves from the memory/database module 138 or a central server 160 a record containing identification information and quantity of the carriers 200 and battery packs 300 that have been reserved” disclosing swiping credit card of the user or input account login id and password to identify the identification information of a user. The account login and/or credit card payment processing area at the kiosk interface is representation of a first electrical reader. Account ID and/or credit card account is representation of the first identification information which is identification information of user. Account ID and/or credit card is representation of a storage device in which the first identification information is stored);
acquiring second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a storage provided in the first battery pack (Para. [0104], “step 440, the bin dispensing module 152 unlocks and/or opens one or more bin doors 116 to enable the user to return the carriers and battery packs. As shown in FIG. 12D, the user interface 110 identifies which bins 114 have been unlocked for return of the carriers 200 and battery packs 300. At step 442, the user returns the carriers 200 and battery packs 300 to the open bins 114. At step 444, the kiosk 100 verifies that the carriers 200 and battery packs 300 are the ones that should be returned. This can be performed, for example, by scanning a bar code or QR code on the carrier and/or battery packs, by sensing an RFID tag on the carrier and/or battery packs, or by identification of a electronic signal generated by the carriers and/or battery packs” disclosing kiosk scanner scanning of a bar code, QR code or RFID tag on the carrier and/or battery packs for acquiring the second identification information, which is identification information of the first battery pack, which is a battery pack for rent, from a first battery pack storage (i.e. bar code, QR code, or RFID tag, consistent to the Applicant’s Specification paragraphs [0064] and [0138] disclosing IC tag or NFC tag is the storage unit which the identification information of the battery pack is stored)); and
causing the acquired first identification information and the acquired second identification information to be stored in a storage included in the rental system when the first battery pack is rented to the user (Para. [0101], "A record of the rental transaction (including, e.g., an identifier of carrier and battery packs rented, payment information, credit card hold information, and user ID) is stored in the memory/database module 138, and may also be communicated by the external communications module 146 to a central server and/or to the user's computing device or mobile phone." Further disclosing the rental process of user selecting rentals, identifying user's account and/or credit card, retrieving the rented carrier(s) and associated battery pack(s) to be rented to the user).
Regarding Claim 4, Velderman discloses the method of Claim 3. Velderman further discloses wherein the abnormality is any one of temperature abnormality, electric current abnormality, voltage abnormality, and impact abnormality (Para. [0153] disclosing the carrier sends a disable single to the kiosk CPU detecting carriers exceeds a temperature threshold or when there is a fault in the charging, which is representation for temperature abnormality). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over Velderman et al. (US 2016/0099590 A1), hereinafter “Velderman” in view of de Prins (US Patent 4,866,661).
Regarding Claim 1, Velderman discloses a rental system (Para. [0002], “This application relates to a system and method for renting, transporting, charging, and discharging battery packs, e.g., for power tools or other electrical devices”), comprising:
a first acquirer that acquires first identification information, which is identification information of a user, from a storage device in which the first identification information is stored (Para. [0109], “FIGS. 8 and 14A-14D, in the Pick-Up subroutine, at step 472, the user arrives at the kiosk 100. At step 474 and FIG. 14A, the user interface 110 prompts the user to provide the payment method used for the previous transaction (e.g., by swiping the credit card used in the payment processing area 112) or to input an account login ID and password. At step 476, the user interface 110 communicates the previous payment information or account ID and password to the central processing unit 140, which retrieves from the memory/database module 138 or a central server 160 a record containing identification information and quantity of the carriers 200 and battery packs 300 that have been reserved” disclosing swiping credit card of the user or input account login id and password to identify the identification information of a user. The account login and/or credit card payment processing area at the kiosk interface is representation of a first electrical reader. Account ID and/or credit card account is representation of the first identification information which is identification information of user. Account ID and/or credit card is representation of a storage device in which the first identification information is stored);
a second acquirer that acquires second identification information, which is identification information of a first battery pack, which is a battery pack for rent, from a storage provided in the first battery pack (Para. [0104], “step 440, the bin dispensing module 152 unlocks and/or opens one or more bin doors 116 to enable the user to return the carriers and battery packs. As shown in FIG. 12D, the user interface 110 identifies which bins 114 have been unlocked for return of the carriers 200 and battery packs 300. At step 442, the user returns the carriers 200 and battery packs 300 to the open bins 114. At step 444, the kiosk 100 verifies that the carriers 200 and battery packs 300 are the ones that should be returned. This can be performed, for example, by scanning a bar code or QR code on the carrier and/or battery packs, by sensing an RFID tag on the carrier and/or battery packs, or by identification of an electronic signal generated by the carriers and/or battery packs” disclosing kiosk scanner scanning of a bar code, QR code or RFID tag on the carrier and/or battery packs for acquiring the second identification information, which is identification information of the first battery pack, which is a battery pack for rent, from a first battery pack storage (i.e. bar code, QR code, or RFID tag, consistent to the Applicant’s Specification paragraphs [0064] and [0138] disclosing IC tag or NFC tag is the storage unit which the identification information of the battery pack is stored));
control circuitry that associates the first identification information acquired by the first acquirer and the second identification information acquired by the second acquirer with each other when the first battery pack is rented to the user (Para. [0100]-[0101] disclosing the rental process of user selecting rentals, identifying user's account and/or credit card, retrieving the rented carrier(s) and associated battery pack(s)); and
a storage in which the first identification information and the second identification information are stored in association with each other (Para. [0101], “A record of the rental transaction (including, e.g., an identifier of carrier and battery packs rented, payment information, credit card hold information, and user ID) is stored in the memory/database module 138, and may also be communicated by the external communications module 146 to a central server and/or to the user's computing device or mobile phone.”)
wherein the second acquirer further acquires information indicative of a state of the first battery pack when the first battery pack is returned from the user (Velderman, Para. [0151], “the kiosk 100 may include software and/or hardware programmed to implement a process 700 to actively manage the charging of multiple carriers 200 and battery packs 300 received in the bins 114. At step 702, each time a carrier 200 is returned to the kiosk 100, the kiosk CPU 140 queries returned carrier 200 for information about the authentication ID (step 704), the state of charge (step 706), the DC impedance (step 708), data-logging information (e.g., time uses, charge cycles, shutdowns, etc.) (step 710), faults (step 712), and charge readiness state (step 714) for each pack in each carrier. At step 716, this information is stored in the kiosk memory/database module 138, transmitted to the central server 160, and/or associated with one or more user accounts.”); and
the control circuitry performs processing for where it is determined that the first battery pack has abnormality in accordance with the information indicative of the state of the first battery pack (Velderman, Para. [0151] disclosing when the carriers and battery packs are returned to the kiosk, the kiosk CPU [i.e. control circuitry] performs a query for state of charge (step 706), the DC impedance (step 708), data-logging information (e.g., time uses, charge cycles, shutdowns, etc.) (step 710), faults [i.e. abnormality] (step 712), and charge readiness state (step 714) for each pack in each carrier). In para. [0153], “step 742, each carrier 200 sends a disable signal to the kiosk CPU 140 when the charging is complete, when the battery packs 300 or carriers 200 exceed a temperature threshold, or when there is a fault in the charging.” Velderman discloses the kiosk determines from the received data of the battery pack or carriers exceeds a temperature threshold or fault in charging, which are examples of abnormality determined for the batter carrier to be disable. Also in para. [0103]-[0104] disclosing the identifying of user, identifying the return battery, and identifying the condition of the battery packs including damage or underperforming, which are example of abnormality). 
While Velderman teaches identifying abnormality of the first battery pack, associating the return battery with a user account and prompting for action, Velderman does not explicitly teach imposing for a penalty on rental equipment has result of abnormality. 
However, de Prins does teach (italic emphasis included):
the control circuitry performs processing for imposing a penalty on the user in a case where it is determined that the first battery pack has abnormality in accordance with the information indicative of the state of the first battery pack (de Prins, Col. 40 Lns 29-43, “Referring again to decision block 2310, the computer also can check to determine if the customer had caused excessive damage to the cassettes or cassette players during his or her previous rental transaction. Since the system knows of all of the previous transactions, it can determine whether a particular customer has caused excessive damage to a particular cassette or cassette player. If such damage has occurred, this can be stored in the member file so that the program can require the customer to pay these costs before being allowed to use the system for future rental transactions (not shown). In this way, the present invention can prevent an undesirable customer from being able to take repeated advantage of the system before being required to pay for such damage” disclosing the system impose a penalty fee for return rental item (e.g., cassette, cassette player, or battery) that are damaged (i.e. abnormality)).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to modify the battery rental system and method of Velderman for to include the teaching of accounting for damages and abnormality for the returned rental items with penalty fee as taught by de Prins for the motivation and incentive of preventing undesirable customer from being able to take repeated advantage of the system before required to pay for such damage (de Prins, Col. 40 Lns 29-43). 
Further, since the claimed invention is merely a combination of old elements in a similar electronic rental vending system field of endeavor. In such combination each element merely would have performed the same electronic rental vending system related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by de Prins, the results of the combination were predictable (See MPEP 2143 A).
Regarding Claim 2, Velderman discloses the rental system of claim 1. Velderman further discloses wherein the abnormality is any one of temperature abnormality, electric current abnormality, voltage abnormality, and impact abnormality (Para. [0153] disclosing the carrier sends a disable single to the kiosk CPU detecting carriers exceeds a temperature threshold or when there is a fault in the charging, which is representation for temperature abnormality). 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Yamada (US 20080281732 A1) is directed to a system and method for a service system that allows a user to charge and repeatedly use a secondary battery and exchange a battery pack for a charged battery pack for a price. The system performs a difference in the amount of charge of a battery pack upon battery exchange and battery capacity suffering degradation are calculated. The unit price for the amount of charge of a battery pack is made different from a unit price for degradation of battery capacity. The invention teaches a method to set a price for the difference of deterioration of the battery from rental usage, which is similar to imposing a penalty fee based on the abnormality of the battery. 
Dai (2010 International Conference on Measuring Technology and Mechatronics Automation (Volume: 3, Page(s): 481-484)) is directed to a management technology for the lithium-ion traction batteries is the key research point for electric vehicles (EV). The states of temperature, current, single voltage, state of charge (SOC) and state of energy (SOE) should be acquired and evaluated timely. This paper has designed a battery state monitor system for the EV batteries based on LabView. Combined with the Extended Kalman Filter (EKF) of the optimal estimation theory and system parameter identify method, evaluate the SOC and SOE for lithium-ion batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.